DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,159,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in instant application appear to be broader and represent a genus of the ‘753 patent.  However, a genus is always anticipated by a species. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson 2015/0350583 hereinafter referred to as Mauritzson in view of Prince et al. US 5,510,215 hereinafter referred to as Prince.
	In regards to claim 1, Mauritzson teaches:
“A high dynamic range image sensor comprising: a plurality of spatial pixels forming an array”
Mauritzson teaches in the Abstract generating high-dynamic range images.  Figure 2 teaches spatial pixels 22.  In paragraph [0039] it is noted that pixels 22 may be referred to as a super-pixel.
“wherein each spatial pixel includes a plurality of detector pixels disposed adjacent to each other, each detector pixel including a light intensity detector”
Mauritzson Figure 4 teaches each pixel 22 is comprised of a plurality of photodiodes 34A-D.
“wherein in each spatial pixel, at least some of the detector pixels each have a broadband optical filter disposed above the respective light intensity detector”
Mauritzson paragraph [0039] teaches sub-pixels 34 provided with broadband color filter elements may sometimes be referred to herein as broadband sub-pixels 34.
“and wherein each spatial pixel either includes at least one detector pixel without any broadband optical filter and at least one detector pixel with a broadband optical filter, or includes at least two detector pixels with respective broadband optical filters that have different transmittances”
Mauritzson Figure 5 teaches an embodiment in which photosensitive regions 34 are covered by different color filters 38.
“wherein each broadband optical filter includes a nanostructure formed of one or more layers .... and is integrated with the corresponding light intensity detector”
Mauritzson Figure 5 teaches the integration of the color filter layer 38 and the photodiode 34.
Mauritzson does not explicitly teach:
“[layers] of semiconductor, metal, and/or dielectric material”
However, these features are conventional.  The fact that Mauritzson does not disclose these features is likely due to the fact that they would be readily known to those of ordinary skill.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Prince teaches in column 1 lines 10-20 Multilayer, dielectric color filters have applications in numerous areas.  Color filters are used for encoding color images captured by solid-state cameras having single, or multiple, image sensor chips.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson in view of Prince to have included the features of “[layers] of semiconductor, metal, and/or dielectric material” lack of information lowers the effective resolution of the sensor and increases the number of artifacts introduced through sampling (Prince column 1 lines 59-62).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson in view of Prince in view of Baxter et al. US 2008/0186491 hereinafter referred to as Baxter.
In regards to claim 2, Mauritzson/Prince teach all the limitations of claim 1 but do not explicitly teach:
“wherein the light intensity detector is a CMOS (complementary metal-oxide-semiconductor) sensor”
While not explicitly disclosed, these two types of image sensors are the most widely known and used.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Baxter paragraph [0017] teaches incorporating polarizers into a sensing means.  Baxter explicitly teaches CMOS or CCD may be used as part of the image sensing structure.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Baxter to have included the features of “wherein the light intensity detector is a CMOS (complementary metal-oxide-semiconductor) sensor” because optical encoders are the most widely used as they provide the highest accuracy and the best reliability per unit cost (Baxter [0002]).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson in view of Prince in view of Taguchi et al. US 11,284,046 hereinafter referred to as Taguchi.
In regards to claim 6, Mauritzson/Prince teach all the limitations of claim 1 but do not explicitly teach:
“wherein each broadband optical filter includes a patterned layer of metal or semiconductor forming a two-dimensional wire grid, the two-dimensional wire grid including a first set of straight wires disposed parallel to each other and extending in a first orientation and a second set of straight wires disposed parallel to each other and extending in a second orientation, where the first and second orientations are at a predefined angle relative to each other”
Taguchi Figures 4 and 7, inter alia, teach wire grid polarizers at predefined angles.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Taguchi to have included the features of “wherein each broadband optical filter includes a patterned layer of metal or semiconductor forming a two-dimensional wire grid, the two-dimensional wire grid including a first set of straight wires disposed parallel to each other and extending in a first orientation and a second set of straight wires disposed parallel to each other and extending in a second orientation, where the first and second orientations are at a predefined angle relative to each other” to reduce the decrease in strength of the polarizer arranged in the imaging element (Taguchi column 2 lines 25-30 ).
In regards to claim 7, Mauritzson/Prince/Taguchi teach all the limitations of claim 6 and further teach:
“wherein the first and second sets of wires each form a periodic structure, wherein a pitch of the periodic structures and a width of the wires are less than 400 nm”
Taguchi Figures 4 and 7 teach periodic structures.  Taguchi column 9 lines 15-20 teaches the pitch of the light-shielding lines 141 needs to be smaller than the wavelength of the incident light. Since the blue light having the shortest wavelength of the incident light transmitted through the color filter 160 has a wavelength of 436 nm, it is necessary to form the pitch of the light-shielding lines 141 matched to the wavelength in a size of about 100 nm.  This would include wavelengths less than 400nm.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Taguchi to have included the features of “wherein the first and second sets of wires each form a periodic structure, wherein a pitch of the periodic structures and a width of the wires are less than 400 nm” to reduce the decrease in strength of the polarizer arranged in the imaging element (Taguchi column 2 lines 25-30 ).
In regards to claim 8, Mauritzson/Prince/Taguchi teach all the limitations of claim 6 and further teach:
“wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels have different relative angles”
Taguchi Figures 4 and 7, inter alia, teach wire grid polarizers different angles within spatial pixels.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Taguchi to have included the features of “wherein each broadband optical filter includes a patterned layer of metal or semiconductor forming a two-dimensional wire grid, the two-dimensional wire grid including a first set of straight wires disposed parallel to each other and extending in a first orientation and a second set of straight wires disposed parallel to each other and extending in a second orientation, where the first and second orientations are at a predefined angle relative to each other” to reduce the decrease in strength of the polarizer arranged in the imaging element (Taguchi column 2 lines 25-30 ).
Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson in view of Prince in view of Houck et al. US 2021/0239528 hereinafter referred to as Houck.
In regards to claim 9, Mauritzson/Prince teach all the limitations of claim 1 but do not explicitly teach:
“wherein each broadband optical filter includes a nanostructure selected from: one or more patterned layers of metal or semiconductor nanostructures, the nanostructures having sizes smaller than 400 nm and random shapes; one or more layers of nanocone structures; and one or more layers of metamaterial structures”
Houck paragraph [0021] teaches the optical filter 104 may include, for example, a spectral filter, a multispectral filter, a bandpass filter, a blocking filter, a long-wave pass filter, a short-wave pass filter, a dichroic filter, a linear variable filter (LVF), a circular variable filter (CVF), a Fabry-Perot filter (e.g., a Fabry-Perot cavity filter), a Bayer filter, a plasmonic filter, a photonic crystal filter, a nanostructure and/or metamaterial filter, an absorbent filter (e.g., comprising organic dyes, polymers, and/or glasses, among other examples), and/or the like.  Therefore, it is known for optical filters to take on many forms including nanostructured and metamaterial types.  It would have been obvious for a person with ordinary skill in the art to before the invention was effectively filed to have modified Mauritzson/Prince in view of Houck to have included the features of “wherein each broadband optical filter includes a nanostructure selected from: one or more patterned layers of metal or semiconductor nanostructures, the nanostructures having sizes smaller than 400 nm and random shapes; one or more layers of nanocone structures; and one or more layers of metamaterial structures” because  the conventional optical device is not able to determine spatial information associated with the light (e.g., relating to a location or placement of a subject associated with origination of the light) (Houck paragraph [0012]).
In regards to claim 14, Mauritzson/Prince teach all the limitations of claim 1 but do not explicitly teach:
“wherein each detector pixel further includes a resonant nanostructure integrated above the light intensity detector”
Houck paragraph [0021] teaches the optical filter 104 may include, for example, a spectral filter, a multispectral filter, a bandpass filter, a blocking filter, a long-wave pass filter, a short-wave pass filter, a dichroic filter, a linear variable filter (LVF), a circular variable filter (CVF), a Fabry-Perot filter (e.g., a Fabry-Perot cavity filter), a Bayer filter, a plasmonic filter, a photonic crystal filter, a nanostructure and/or metamaterial filter, an absorbent filter (e.g., comprising organic dyes, polymers, and/or glasses, among other examples), and/or the like.  It would have been obvious for a person with ordinary skill in the art to before the invention was effectively filed to have modified Mauritzson/Prince in view of Houck to have included the features of “wherein each detector pixel further includes a resonant nanostructure integrated above the light intensity detector” because  the conventional optical device is not able to determine spatial information associated with the light (e.g., relating to a location or placement of a subject associated with origination of the light) (Houck paragraph [0012]).
In regards to claim 15, Mauritzson/Prince/Houck teach all the limitations of claim 14 and further teach:
“wherein the resonant nanostructure is a 2D photonic crystal, a 3D photonic crystal, a Fabry-Perot structure formed of alternating layers of dielectric films, a plasmonic nanostructure, or a nano-cones array”
Houck paragraph [0021] teaches the optical filter 104 may include, for example, a spectral filter, a multispectral filter, a bandpass filter, a blocking filter, a long-wave pass filter, a short-wave pass filter, a dichroic filter, a linear variable filter (LVF), a circular variable filter (CVF), a Fabry-Perot filter (e.g., a Fabry-Perot cavity filter), a Bayer filter, a plasmonic filter, a photonic crystal filter, a nanostructure and/or metamaterial filter, an absorbent filter (e.g., comprising organic dyes, polymers, and/or glasses, among other examples), and/or the like.  It would have been obvious for a person with ordinary skill in the art to before the invention was effectively filed to have modified Mauritzson/Prince in view of Houck to have included the features of “wherein the resonant nanostructure is a 2D photonic crystal, a 3D photonic crystal, a Fabry-Perot structure formed of alternating layers of dielectric films, a plasmonic nanostructure, or a nano-cones array” because  the conventional optical device is not able to determine spatial information associated with the light (e.g., relating to a location or placement of a subject associated with origination of the light) (Houck paragraph [0012]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson in view of Prince in view of Houck in view of Taguchi.
In regards to claim 10, Mauritzson/Prince/Houck teach all the limitations of claim 9 but do not explicitly teach:
“wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels have different geometries of their nanostructures”
	Taguchi Figures 4, 7-9, inter alia, teach different geometries (different line widths and angles) for each different spatial pixels.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince/Houck in view of Taguchi to have included the features of “wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels have different geometries of their nanostructures” to reduce the decrease in strength of the polarizer arranged in the imaging element (Taguchi column 2 lines 25-30 ).
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauritzson in view of Prince and further in view of Ockenfuss US 2014/0168761 hereinafter referred to as Ockenfuss.
In regards to claim 11, Mauritzson/Prince teach all the limitations of claim 1 but do not explicitly teach:
“wherein each broadband optical filter includes a uniform layer of metal or semiconductor”
Ockenfuss Figures 4A-C teach layers thicknesses used for various layers of an optical filter.  These thicknesses are interpreted as uniform because they are meant to describe the entire layer.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Ockenfuss to have included the features of “wherein each broadband optical filter includes a uniform layer of metal or semiconductor” to  provide a metal-dielectric optical filter having protected metal layers, which is particularly suitable for use in a sensor device. The optical filter includes a plurality of dielectric layers and a plurality of metal layers stacked in alternation. The metal layers are intrinsically protected by the dielectric layers. In particular, the metal layers have tapered edges that are protectively covered by one or more of the dielectric layers. Accordingly, the metal layers have increased resistance to environmental degradation, resulting in a more durable optical filter (Ockenfuss [0026]).
In regards to claim 12, Mauritzson/Prince/Houck teach all the limitations of claim 11 and further teach:
“wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels have different layer thicknesses”
Ockenfuss Figures 4B-C teaches the green filter has different thicknesses as compared to the blue filter.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Ockenfuss to have included the features of “wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels have different layer thicknesses” to  provide a metal-dielectric optical filter having protected metal layers, which is particularly suitable for use in a sensor device. The optical filter includes a plurality of dielectric layers and a plurality of metal layers stacked in alternation. The metal layers are intrinsically protected by the dielectric layers. In particular, the metal layers have tapered edges that are protectively covered by one or more of the dielectric layers. Accordingly, the metal layers have increased resistance to environmental degradation, resulting in a more durable optical filter (Ockenfuss [0026]).
In regards to claim 13, Mauritzson/Prince/Houck teach all the limitations of claim 11 and further teach:
“wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels are formed of different materials and have identical layer thickness”
Ockenfuss paragraph [0067] teaches the plurality of optical filters may include red, green, and blue filters, such as the exemplary red, green, and blue filters of FIGS. 4A to 4C, forming an RGB filter array, such as a Bayer filter array.  A Bayer filter array has two green pixels which means they will be identical.  From Figure 4B the green filter is made of different materials.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Mauritzson/Prince in view of Ockenfuss to have included the features of “wherein each spatial pixel includes at least two detector pixels each having the broadband optical filter, and wherein the broadband optical filters for the two detector pixels are formed of different materials and have identical layer thickness” to  provide a metal-dielectric optical filter having protected metal layers, which is particularly suitable for use in a sensor device. The optical filter includes a plurality of dielectric layers and a plurality of metal layers stacked in alternation. The metal layers are intrinsically protected by the dielectric layers. In particular, the metal layers have tapered edges that are protectively covered by one or more of the dielectric layers. Accordingly, the metal layers have increased resistance to environmental degradation, resulting in a more durable optical filter (Ockenfuss [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422